Citation Nr: 1307547	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953 and from February 1955 to July 1957.  The Veteran died in May 1998.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant has indicated she does not want a Board hearing in this case.  The case was remanded for additional development in July 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of record shows that additional development is required in this case for an adequate determination of the issue on appeal.  A remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's July 2012 remand instructions included a request to obtain VA treatment records for heart disease and psychiatric symptoms beginning in 1953.  It was also specifically noted that the search should be conducted using both the Veteran's claims file number and his social security number.  Although VA treatment records were received from the Cincinnati, Ohio, VA Medical Center in October 2012 and an October 2012, a VA report of contact indicates that a VA release of records representative stated they had no records for the Veteran dated during the period from January 1953 to April 3, 1978.  There is no indication that a search was conducted using the Veteran's claims file number or that the representative was aware of the existing VA treatment records dated during this period.

The Board notes that a review of the evidence of record in volume one of the claims file includes VA records demonstrating the Veteran was admitted to the Cincinnati VA Hospital in February 1963 with complaints of "mental weakness" and was provided diagnoses including anxiety reaction.  The record also contains VA treatment records dated prior to April 1977, apparently filed using the Veteran's claims file number.  The record include VA correspondence dated in April 1971 indicating review of VA treatment records dated through December 1970 and reports of VA examinations conducted in Indianapolis, Indiana, in 1963, in St. Petersburg, Florida, in 1966, and in Cincinnati in 1971.  It is unclear from the available record, however, that all VA treatment records dated prior to April 1978 have either been obtained or that they no longer exist.

The Board also notes that a VA medical opinion was obtained in October 2012 which found no medical evidence that the Veteran had posttraumatic stress disorder (PTSD).  However, the examiner provided no opinion as to whether any anxiety disorder was incurred as a result of service and did not address the appellant's reports that the Veteran had experienced mental anguish and sleeping problems for 44 years.  The available VA treatment records include diagnoses of anxiety reaction, anxiety, and dependent personality disorder and indicate the Veteran was provided medication for his anxiety.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that additional development is required for clarification of the medical opinion provided.

Although the appellant has asserted that the October 2012 examiner's findings as to the Veteran's family history of heart disease was erroneous, a review of the record demonstrates the finding is supported by the available VA and private medical evidence.  In the absence of additional evidence in support of the appellant's statements as to the Veteran's family medical history, the Board finds no further development action is required by VA.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Appropriate efforts must be taken to obtain all pertinent VA treatment records dated during the period from 1953 to 1978, to include any reports that may have been maintained at VA medical facilities in Ohio, Indiana, and Florida, filed using the Veteran's VA claims file number or his Social Security number.  All attempts to procure records should be documented in the file.

2.  Upon receipt of all available VA treatment records or a VA finding that additional efforts to obtain them would be futile, the Veteran's claims file should be returned to the October 2012 VA examiner, or if unavailable to another appropriate medical specialist, for clarification of the medical opinion provided.  The examiner must acknowledge review of any additional treatment records added to the record and of the available VA treatment and examination reports as to an anxiety disorder and the appellant's reports that the Veteran experienced mental anguish and sleeping problems.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent of greater probability) that any psychiatric disorder, to include an anxiety disorder, was incurred or aggravated as a result of service and, if so, whether it caused or materially contributed to the Veteran's death as a result of cardiac arrest, congestive heart failure, and cardiomyopathy. 

3.  Then readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


